Citation Nr: 1140646	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-13 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected left foot plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran had active military service from July 2002 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's service-connected plantar fasciitis, which is not a disability specifically listed under VA's rating schedule, has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284.  The Board notes that when the particular service-connected disability is not listed in the rating schedule, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2011).  Here, the RO has determined that the Veteran's plantar fasciitis is most appropriately rated under DC 5284, pertaining to "[f]oot injuries, other."  See VAOPGCPREC 9-98 (August 14, 1998) (noting that DC 5284 is, in essence, a "catch-all" provision intended to cover a variety of foot disabilities).  Under DC 5284, a 10 percent evaluation is assigned for foot injuries resulting in a moderate disability; a 20 percent evaluation is assigned for foot injuries resulting in a moderately severe disability; and a 30 percent evaluation is assigned for foot injuries resulting in a severe disability.  38 C.F.R. § 4.71a, DC 5284 (2011).  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling.  Id.

The last VA compensation examination concerning the Veteran's service-connected plantar fasciitis was conducted in August 2007.  At that time, the Veteran complained of pain in his left foot, which had become increasingly worse since its onset in 2004.  His response to treatment with ibuprofen was noted to be fair.  Rest and cortisone shots provided no relief from symptoms.  The Veteran reported pain on standing, walking, and while at rest.  He also reported stiffness in the mornings, fatigability while standing and walking, and lack of endurance.  Heat, redness, swelling, and weakness were denied.  The Veteran indicated that he experienced weekly flare-ups lasting less than one day, during which his activities were limited.  He was noted to be able to stand for more than one, but less than three, hours, and could walk for more than one-quarter, but less than one, mile.  Assistive aids were not needed.

Physical examination of the Veteran revealed objective evidence of tenderness to palpation on the dorsum of the heel from the lateral aspects to the entire dorsum of heel.  There was no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing.  X-rays showed the interphalangeal and metatarsophalangeal joints to be within normal limits.  The tarsal bones were intact and there was no fracture or dislocation.  Lateral views revealed no significant abnormality.

The examiner noted that the Veteran was employed full time as a mechanic, but stated that the Veteran's plantar fasciitis had "significant" occupational effects in that the Veteran lacked stamina and required frequent breaks to alleviate pain.  The Veteran reported that he missed one and a half hours of work per week to attend appointments.  The examiner also found the Veteran's plantar fasciitis to moderately affect his ability to play sports and mildly affect his ability to do chores, shop, exercise, and participate in recreational activities.  His disability was noted to have no effect on his ability to feed, bath, use the toilet, dress, groom, or drive.

Based on the August 2007 VA examination report, the RO denied a greater than 10 percent, finding that the Veteran's plantar fasciitis did not present a moderately severe or severe disability picture.  The Board notes that in his May 2008 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran stated that his plantar fasciitis caused constant pain, from which he could find no relief.  He asserted that pills, injections, and custom orthotics provided no pain relief.  He stated that he was missing work on a regular basis and that his pain had begun to spread to his ankle and other areas of the foot.  He further indicated that his family had to drive him around because his left foot plantar fasciitis made it painful for him to push the brakes while driving.  

VA's duty to assist a claimant includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  Here, in consideration of the statements made by the Veteran in his VA Form 9, the Board finds that a remand is necessary for the Veteran to be scheduled for another VA examination to determine the current severity of his service-connected left foot plantar fasciitis, as it appears that the Veteran has experienced an increase in the severity of his symptoms since the August 2007 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2011) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  An examination is also necessary given that four years have passed since the most recent compensation examination was conducted.  The evidence has become stale, at least as it pertains to the current level of disability.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist also require "mak[ing] reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1); see 38 C.F.R. § 3.159(c) (2011) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

A review of the VA outpatient treatment records shows that the Veteran was scheduled for an appointment with the Central Kansas Podiatry Associates in April 2008 for a "shock wave" therapy consultation, which the VA provider believed would be beneficial to the Veteran.  No records from Central Kansas Podiatry Associates have been requested or associated with the claims folder.  Thus, on remand, the agency of original jurisdiction (AOJ) should contact the Veteran with a request that he provide the address for Central Kansas Podiatry Associates, as well as the full name and address of any facility where he has received treatment for his plantar fasciitis.  He should also be asked to provide the dates of treatment he received.  Following receipt of any necessary authorization for release of such private medical records to VA, the AOJ should attempt to obtain all relevant records from the identified source(s).  Further, the most recent VA treatment records are dated in March 2008.  Thus, a query should be made with the Wichita, Kansas, VA medical center (VAMC) for any treatment records related to the Veteran since March 2008.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his left foot claim.  He should be specifically asked to indicate where he receives the bi-weekly treatments he identified in his substantive appeal.

The AOJ should specifically request from the Veteran that he provide the address for Central Kansas Podiatry Associates.  Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records for the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA. 

A query should also be made for any records for the Veteran since March 2008 from the Wichita, Kansas, VAMC or any other VA facility identified by the Veteran.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem. They should be given opportunity to secure the records. 

2.   Upon completion of the above-requested development, the Veteran should be scheduled for a VA examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination and all necessary tests and studies should be conducted.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

After examining the Veteran, the examiner should provide a full description of the current functional impairment attributable to the Veteran's plantar fasciitis.  The examiner should describe the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should offer an opinion, based on his or her best medical judgment, as to whether the Veteran's plantar fasciitis is "moderate," "moderately severe," or "severe."  The examiner should also comment on the occupational effects of the Veteran's disability.  A complete rationale should be provided for all opinions expressed.  

3.  The AOJ must ensure that the medical examination and opinion report complies with this remand and the questions presented in the request.  If the report is insufficient, particularly with respect to the request that the examiner provide an opinion, based on his or her best medical judgment, as to whether the Veteran's planter fasciitis is "moderate," "moderately severe," or "severe," it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should re-adjudicate the issue of entitlement to a rating greater than 10 percent for the Veteran's service-connected left foot plantar fasciitis.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  The case should not be returned to the Board until after the response period expires.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

